Order, Supreme Court, New York County (Debra A. James, J.), entered June 24, 2009, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The e-mails between the parties conclusively negate plaintiffs claim that the parties entered into a contract (see Langer v Dadabhoy, 44 AD3d 425 [2007], lv denied 10 NY3d 712 [2008]; Aksman v Xiongwei Ju, 21 AD3d 260 [2005], lv denied 5 NY3d 715 [2005]). Here, the e-mails expressed the parties’ intention to enter into a contract at a later date. The e-mails referred to “Notes for Agreement” and a “draft contract” and repeatedly referred to the formal contract signing, reflecting the parties’ intent not to be bound until a formal agreement was signed (Aksman, 21 AD3d at 261-262). Concur—Mazzarelli, J.P., Saxe, Nardelli, Abdus-Salaam and Román, JJ.